 

Exhibit 10.1

 

October 17, 2005

 

 

Ms. S. Marce Fuller

1627 Barclay Place

Atlanta, GA  30326

 

Re:    Additional Post-Separation Payment as Pro-Rata Short-Term Incentive
Payment

 

Dear Marce:

 

The purpose of this letter is to confirm that you will receive a pro-rated
short-term incentive payment of $637,500.00 relating to your service as
President and Chief Executive Officer of Mirant Corporation (“Mirant”) from
January 1, 2005 through September 30, 2005, payable immediately upon your
execution of this Letter Agreement.  In return, you acknowledge that you waive
any right that you would otherwise have to receive any distribution with respect
to shares of your Mirant common stock under the Joint Chapter 11 Plan of
Reorganization for Mirant Corporation and its Affiliated Debtors.  In connection
therewith, you agree that you will retain ownership of all shares of common
stock currently owned by you until Mirant’s emergence from chapter 11
protection.

 

Please indicate your acceptance of this arrangement by signing in the space
indicated below.

 

Sincerely,

 

MIRANT CORPORATION

 

/s/ A. D. Correll

 

A. D. Correll

Director

 

Agreed to and acknowledged:

 

/s/ S. Marce Fuller

 

S. Marce Fuller

 

--------------------------------------------------------------------------------